67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald DE SIMONE, doing business as Coast-To-Coast, anindividual, Plaintiff-Appellant,v.TWENTY-FIFTH ST., LTD, a California partnership;  McGintyRanch General, an Arizona partnership;  Does,1-20, inclusive, Defendants-Appellees.
No. 95-55294.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Donald de Simone appeals pro se the district court's dismissal of his quiet title action as barred by the res judicata effect of prior state actions between the parties.  We affirm for the reasons stated by the district court in its order filed on January 23, 1995.  See Trujillo v. County of Santa Clara, 775 F.2d 1359 (9th Cir.1985).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(A);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The motion of Twenty-Fifth Street, Ltd. to appear as an amicus curiae is granted